STATE OF WEST VIRGINIA                                FILED
                           SUPREME COURT OF APPEALS
                                                                                April 20, 2021
                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

Kevin C.,
Petitioner Below, Petitioner

vs) No. 20-0469 (Fayette County 20-C-46)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION



       Self-represented petitioner Kevin C. appeals the June 17, 2020, order of the Circuit Court
of Fayette County denying his third petition for a writ of habeas corpus. 1 Respondent Donnie
Ames, Superintendent, Mt. Olive Correctional Complex, by counsel Holly M. Flanigan, filed a
summary response in support of the circuit court’s order. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

         In May of 2010, petitioner was indicted in the Circuit Court of Fayette County on 126
counts of various felony sexual offenses involving his nine-year-old stepdaughter. Subsequently,
the State dismissed all but twenty-four counts of first-degree sexual assault.

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).


                                                 1
        The circuit court held petitioner’s trial in April of 2011. At trial, the victim testified to the
repeated instances of sexual abuse she suffered at petitioner’s hands. Additionally, a licensed
social worker, qualified as an expert in forensic interviews of children, testified that she
interviewed the victim and concluded that the victim did not exhibit signs that she was coached or
was lying. The Child Protective Services worker who investigated the reports of sexual abuse in
the victim’s home testified that her investigation caused her to file for emergency custody of the
victim and that the acts of sexual abuse against the victim occurred at least once a month.
Furthermore, the victim’s therapist testified as to the victim’s post-traumatic stress disorder and
the consistency in the victim’s reports of her sexual abuse at the hands of petitioner. In addition,
the State called an expert in the field of child sexual assault forensic medicine, who testified that on
a scale including “none,” “possible,” “probable,” and “definite,” the victim’s likelihood of sexual
abuse was “probable.” Finally, the psychologist who performed a court-ordered evaluation of the
victim to determine her capacity to serve as a witness on her own behalf testified that the victim
was capable of understanding the distinction between truths and lies and that the victim had made
no attempts to recant her allegations. At the conclusion of the two-day trial, the jury convicted
petitioner of the remaining twenty-four counts of first-degree sexual assault. The circuit court
imposed an effective sentence of 150 to 600 years of incarceration.

       Petitioner appealed his convictions in State v. Kevin C. (“Kevin C. I”), No. 11-1233, 2012
WL 5857311 (W. Va. November 19, 2012) (memorandum decision), arguing that the testimony
about the “none,” “possible,” “probable,” and “definite” classification system was surprise
evidence that unduly prejudiced his case. Id. at *1. This Court in Kevin C. I rejected petitioner’s
argument and affirmed his convictions. Id. at *2.

       Subsequently, petitioner’s second habeas corpus proceeding was initiated in the circuit
court on January 23, 2014. 2 The circuit court appointed habeas counsel for petitioner. Habeas
counsel then filed a memorandum of law in support of the petition and a Losh checklist on
September 16, 2015. 3 At the February 11, 2016, omnibus hearing, in directing petitioner to review
the Losh checklist for accuracy and sign it if it was accurate, the circuit court asked petitioner
whether he understood that, if he believed there were any additional issues that would entitle him
to habeas relief, “they [would] need to be addressed at this hearing.” Petitioner responded that he
understood he must raise all issues applicable to his case at the omnibus hearing. After petitioner
reviewed and signed the Losh checklist, the circuit court again questioned petitioner, as follows:

        THE COURT: And, of course, as I indicated earlier, on this Losh list, there are 53

        2
        Petitioner’s first habeas petition, filed in the circuit court on January 2, 2014, was
dismissed on January 8, 2014, due to procedural deficiencies.
        3
        The checklist of grounds typically used in habeas corpus proceedings, usually referred to
as the Losh checklist, originates from our decision in Losh v. McKenzie, 166 W. Va. 762, 277
S.E.2d 606 (1981), where we set forth the most common grounds for habeas relief. See 166 W. Va.
at 768-70, 277 S.E.2d at 611-12.


                                                   2
       numbered items that could possibly be raised in this proceeding, as well as possibly
       others. And out of those possible grounds that could be raised during this omnibus
       hearing, only two of which are being asserted, one of which is ineffective assistance
       of counsel, and the other is claiming prejudicial statements by the prosecutor.

              [Petitioner], this form that you signed this morning, had you seen this form
       before and did you go over it with your lawyer before today?

       THE PETITIONER: Yes.

       THE COURT: And you understand the hearing will proceed today on the two
       grounds asserted in this [petition], and you fully understand that all the other
       grounds that are listed there or any other possible grounds are being waived, or
       given up. You understand that, sir?

       THE PETITIONER: Yes, sir.

        Thereafter, petitioner testified in support of his second habeas petition and presented the
testimony of his trial counsel. By order entered on March 6, 2016, the circuit denied the second
habeas petition. In Kevin C. v. Ballard (“Kevin C. II”), No. 16-1029, 2017 WL 5632825 (W. Va.
November 22, 2017) (memorandum decision), 4 this Court affirmed the denial of petitioner’s
second habeas petition, finding that trial counsel’s performance was not deficient and that, even if
trial counsel made a mistake, any deficiency did not change the outcome of petitioner’s case. Id. at
*2-5. In making this finding, this Court in Kevin C. II relied upon its determination in Kevin C. I
that “[a] review of the record [in petitioner’s case] supports petitioner’s convictions, and we find
no error to warrant overturning them.” Id. at *3 (quoting Kevin C. I, 2012 WL 5857311 at *2).
Finally, this Court in Kevin C. II rejected petitioner’s contention that the cumulative effect of trial
counsel’s alleged errors resulted in prejudice, finding that the cumulative error doctrine does not
apply in cases where “there is no error.” 2017 WL 5632825, at *5 (quoting State v. Knuckles, 196
W. Va. 416, 426, 473 S.E.2d 131, 141 (1996)).

        On April 6, 2020, petitioner filed the instant habeas petition—his third—in the circuit
court, alleging that counsel in the second habeas proceeding, trial counsel in his criminal case,
and/or appellate counsel in Kevin C. I were ineffective in failing to raise the following issues: (1)
defects in grand jury proceedings; (2) insufficient evidence to support petitioner’s convictions; (3)
violation of Brady v. Maryland, 373 U.S. 83 (1963), with regard to the alleged nondisclosure of
impeachment evidence; (4) unreliable transcript of the victim’s interview due to transcription by
the investigating officer’s wife; and (5) disproportionate sentence. Petitioner further claimed that
felony charges allegedly filed against habeas counsel impacted habeas counsel’s performance in
the second habeas proceeding. Finally, petitioner alleged that the cumulative effect of counsels’
alleged errors resulted in prejudice to him.

       4
      We take judicial notice of the record in Kevin C. v. Ballard (“Kevin C. II”), No. 16-1029,
2017 WL 5632825 (W. Va. November 22, 2017) (memorandum decision).

                                                  3
        By order entered on June 17, 2020, the circuit court found that the claims of ineffective
assistance by habeas counsel, trial counsel, and/or appellate counsel in Kevin C. I were without
merit due to the second habeas proceeding in Kevin C. II where ineffective assistance of trial
counsel was one of the two issues raised by petitioner and rejected by the court, and during which
petitioner waived all other issues at the omnibus hearing. The circuit court further found that the
claim that habeas counsel’s performance in the second habeas proceeding was deficient was
devoid of support from the record because there was no evidence of felony charges filed against
habeas counsel and, even if habeas counsel was facing felony charges, habeas counsel’s
performance was “more than proficient, as counsel acted professionally and put forth viable,
well-articulated arguments on . . . [p]etitioner’s behalf.” 5 Finally, the circuit court rejected
petitioner’s contention that the cumulative effect of counsels’ alleged errors resulted in prejudice
as the cumulative error doctrine has no application in cases where no error is found. Accordingly,
the circuit court denied the third habeas petition.

        Petitioner now appeals the circuit court’s June 17, 2020, order denying his third habeas
petition. This Court reviews a circuit court order denying a habeas petition under the following
standards:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417,
       633 S.E.2d 771 (2006).

               ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W. Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pts. 1 & 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). However, because we
have before us the denial of petitioner’s third habeas petition, we first consider the application of
Syllabus Point 4 of Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981): “A prior omnibus
habeas corpus hearing is res judicata as to all matters raised and as to all matters known or which

       5
         In Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981), we found that a circuit court
may “summarily deny unsupported claims.” 166 W. Va. at 771, 277 S.E.2d at 612. On appeal,
petitioner no longer claims that felony charges allegedly filed against habeas counsel impacted
habeas counsel’s performance in the second habeas proceeding.

                                                 4
with reasonable diligence could have been known; however, an applicant may still petition the
court on the following grounds: ineffective assistance of counsel at the omnibus habeas corpus
hearing[.]”

       The test evaluating an ineffective assistance claim is as follows:

              “In the West Virginia courts, claims of ineffective assistance of counsel are
       to be governed by the two-pronged test established in Strickland v. Washington,
       466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984): (1) Counsel’s performance
       was deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.” Syllabus Point 5, State v. Miller, 194
W. Va. 3, 459 S.E.2d 114 (1995).

Syl. Pt. 1, State ex rel. Daniel v. Legursky, 195 W. Va. 314, 465 S.E.2d 416 (1995).

        On appeal, petitioner argues that counsel in the second habeas proceeding was ineffective
in disregarding petitioner’s instruction to raise the issues petitioner subsequently asserted in the
third habeas petition. Respondent counters that the circuit court properly denied the third habeas
petition. We agree with respondent, as the record from Kevin C. II belies petitioner’s ineffective
assistance claim.

         At the February 11, 2016, omnibus hearing, in directing petitioner to review the Losh
checklist for accuracy and sign it if it was accurate, the circuit court asked petitioner whether he
understood that, if he believed there were any additional issues that would entitle him to habeas
relief, “they [would] need to be addressed at this hearing.” Petitioner responded that he understood
that he must raise all issues applicable to his case at the omnibus hearing. After petitioner reviewed
and signed the Losh checklist, the circuit court again asked petitioner whether he understood that
the omnibus hearing would “proceed . . . on the two grounds asserted in this [petition], and . . . that
all the other grounds that are listed there or any other possible grounds are being waived, or given
up.” Petitioner responded, “yes, sir.” Therefore, based on our review of the omnibus hearing
transcript, we find that petitioner raised the only two issues at the omnibus hearing he believed to
be applicable to his case and knowingly waived all other grounds for relief. Accordingly, we
conclude that the circuit court did not abuse its discretion in denying petitioner’s third habeas
petition as it was an impermissible successive petition barred by the doctrine of res judicata
pursuant to Syllabus Point 4 of Losh.

        For the foregoing reasons, we affirm the circuit court’s June 17, 2020, order denying
petitioner’s third petition for a writ of habeas corpus.

                                                                                            Affirmed.




                                                  5
ISSUED: April 20, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                6